Exhibit 10.1

BROOKS AUTOMATION, INC.
EXECUTIVE PERFORMANCE-BASED VARIABLE COMPENSATION PLAN


SECTION 1
BACKGROUND, PURPOSE AND DURATION
        1.1    Effective Date.    The Plan is effective as of November 4, 2015,
subject to ratification by an affirmative vote of the holders of a majority of
the Shares that are present in person or by proxy and entitled to vote at the
2016 Annual Meeting of Stockholders of the Company.
        1.2    Purpose of the Plan.    The Plan is intended to increase
shareholder value and the success of the Company by motivating key executives
(1) to perform to the best of their abilities, and (2) to achieve the Company's
strategic objectives. The Plan is intended to permit the grant of awards that
qualify as performance-based compensation under Section 162(m) of the Code.


SECTION 2
DEFINITIONS
        The following words and phrases shall have the following meanings unless
a different meaning is plainly required by the context:
        2.1    "Actual Award" means as to any Performance Period, the actual
award (if any) payable to a Participant for the Performance Period. Each Actual
Award is determined by the Payout Formula for the Performance Period, subject to
the Committee's (as defined below) authority under Section 3.6 to eliminate or
reduce the Actual Award otherwise determined by the Payout Formula.
        2.2    "Affiliate" means any corporation or other entity (including, but
not limited to, partnerships and joint ventures) controlled by the Company.
        2.3    "Base Salary" means as to any Performance Period, the
Participant's base salary earned during the Performance Period. Such Base Salary
shall be before both (a) deductions for taxes or benefits, and (b) deferrals of
compensation pursuant to Company-sponsored plans.
        2.4    "Board" means the Board of Directors of the Company.
        2.5    “Change in Contol” shall have the meaning set forth in the Change
in Control Agreement entered into between the Company and Stephen S. Schwartz
dated June 4, 2015.
2.6 "Code" means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.
        2.7    "Committee" means the Human Resources and Compensation Committee
of the Board, or such other committee, comprised exclusively of members of the
Board who are "outside directors" within the meaning of Section 162(m) of the
Code and Treasury Regulation § 1.162-27(c)(4), as may be designated by the Board
to administer the Plan.
        2.8    "Company" means Brooks Automation, Inc., a Delaware corporation,
or any successor thereto.
        2.9    "Determination Date" means the latest possible date that will not
jeopardize a Target Award or Actual Award's qualification as performance-based
compensation under Section 162(m) of the Code and Treasury Regulation
§ 1.162-27(e). The Determination Date shall be the earlier of (i) not later than
ninety (90) days after the start of the first Fiscal Year of the applicable
Performance Period or (ii) the completion of twenty-five percent (25%) of the
Performance Period.
        2.10    "Disability" means a permanent and total disability determined
in accordance with uniform and nondiscriminatory standards adopted by the
Committee from time to time. In the absence of any other specification by the
Committee, disability shall be determined in accordance with the Company's long
term disability plan.
        2.11    "Employee" means any employee of the Company or of an Affiliate,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.
        2.12    "Fiscal Year" means the fiscal year of the Company.
        2.13    "Maximum Award" means as to any Participant for any Performance
Period, $2,000,000.




--------------------------------------------------------------------------------

Exhibit 10.1

        2.14    "Participant" means as to any Performance Period, an Employee
who has been selected by the Committee for participation in the Plan for that
Performance Period.
        2.15    "Payout Formula" means as to any Performance Period, the formula
or payout matrix established by the Committee pursuant to Section 3.4 in order
to determine the Actual Awards (if any) to be paid to Participants. The formula
or matrix may contain a range of goals (e.g., minimum threshold, target and
maximum) and may differ from Participant to Participant.
        2.16    "Performance Period" means any Fiscal Year or such other period
not in excess of three Fiscal Years, as determined by the Committee in its sole
discretion.
        2.17    "Performance Goals" means the objective goal(s) (or combined
objective goal(s)) determined by the Committee (in its discretion) to be
applicable to a Participant for a Target Award for a Performance Period. As
determined by the Committee, the Performance Goals for any Target Award
applicable to a Participant may provide for a targeted level or levels of
achievement using one or more of the following measures: cash flow (including
but not limited to free cash flow and cash flow from operations); total
earnings; earnings per share (diluted or basic); earnings per share from
continuing operations (diluted or basic); earnings before interest and taxes;
earnings before interest, taxes, depreciation, and amortization; pre-tax profit;
earnings from operations; net asset turnover; inventory turnover; capital
expenditures; net earnings; net operating earnings; operating income, gross or
operating margin; profit margin; margin percentage; debt; working capital;
return on equity; return on net assets; return on total assets; return on
capital; return on investment; return on invested capital, return on sales; net
or gross sales or revenue; market share; economic value added; cost of capital;
change in assets; expense reduction levels; debt reduction; productivity;
operating efficiency; quality achievement; new product introductions; delivery
performance; safety record; stock price; individual objectives; business
expansion; completion of acquisitions; and total shareholder return. The
Performance Goals may differ from Participant to Participant and from Target
Award to Target Award. Prior to the Determination Date, the Committee shall
determine whether any element(s) shall be included in or excluded from the
calculation of any Performance Goal with respect to any Participants. The
foregoing criteria shall have any reasonable definitions that the Committee may
specify in the applicable Target Award, which may include or exclude any or all
of the following items, as the Committee may specify: extraordinary, unusual or
non-recurring items; effects of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; effects of currency
fluctuations; effects of financing activities (e.g., effect on earnings per
share of issuing convertible debt securities); expenses for restructuring,
productivity initiatives or new business initiatives; impairment of tangible or
intangible assets; litigation or claim judgments or settlements; non-operating
items; acquisition expenses; and effects of assets sales or divestitures. The
Committee shall have discretion to establish objectives which may require
subjective assessments by the Committee. Notwithstanding the foregoing, the
maximum possible payout shall be based solely on the Performance Goals.
        2.18    "Plan" means the Brooks Automation, Inc. Executive
Performance-Based Variable Compensation Plan, as set forth in this instrument
and as hereafter amended from time to time.
        2.19    "Shares" means shares of the Company's common stock.
        2.20    "Target Award" means the target award payable under the Plan to
a Participant for the Performance Period, expressed as a dollar amount or as a
percentage of his or her Base Salary, as determined by the Committee in
accordance with Section 3.3.


SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
        3.1    Selection of Participants.    The Committee, in its sole
discretion, shall select the Employees of the Company who shall be Participants
for any Performance Period. Participation in the Plan is in the sole discretion
of the Committee, and on a Performance Period by Performance Period basis.
Accordingly, an Employee who is a Participant for a given Performance Period in
no way is guaranteed or assured of being selected for participation in any
subsequent Performance Period.
        3.2    Determination of Performance Goals.    The Committee, in its sole
discretion, shall establish the Performance Goals for each Participant for the
Performance Period. The Performance Goals shall be pre-established in writing
prior to the Determination Date at a time when the achievement of such
Performance Goals is substantially uncertain.
        3.3    Determination of Target Awards.    The Committee, in its sole
discretion, shall establish a Target Award for each Participant. Each
Participant's Target Award shall be determined by the Committee in its sole
discretion, and each Target Award shall be set forth in writing.
        3.4    Determination of Payout Formula or Formulae.    On or prior to
the Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae consistent with the Performance Goals for purposes of
determining the Actual Award (if any) payable to each Participant. Each Payout
Formula shall (a) be in writing, (b) be based on a comparison of actual
performance to the Performance Goals, (c) provide for the payment of a
Participant's Target Award if the Performance Goals for the Performance Period
are achieved, and (d) provide for an Actual Award range greater than or less
than the




--------------------------------------------------------------------------------

Exhibit 10.1

Participant's Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals. Notwithstanding the
preceding, in no event shall a Participant's Actual Award for any Performance
Period exceed the Maximum Award.
        3.5    Date for Determinations.    The Committee shall make all
determinations under Section 3.1 through 3.4 on or before the Determination Date
at a time when the outcome of any such determinations are substantially
uncertain.
        3.6    Determination of Actual Awards.    After the end of each
Performance Period, the Committee shall certify in writing the extent to which
the Performance Goals applicable to each Participant under the Target Award for
the Performance Period were achieved or exceeded. The Actual Award for each
Participant shall be determined by applying the Payout Formula under the Target
Award to the level of actual performance that has been certified by the
Committee. Notwithstanding any contrary provision of the Plan, the Committee, in
its sole discretion, may eliminate or reduce the Actual Award payable to any
Participant below that which otherwise would be payable under the Payout
Formula, and determine what Actual Award, if any, will be paid. No reduction
hereunder for one Participant during the Performance Period shall increase the
amount payable to any other Participant during the Performance Period. No Target
Award shall become an Actual Award until the Committee completes its
certification process as set forth herein.
3.7     Change in Control, Death or Disability. A Target Award may, in
accordance with Treasury Regulation § 1.162-27(e)(2)(v), provide that all or a
portion of a Target Award may be paid upon a Change in Control, death of the
Participant or Disability prior to the achievement of the Performance Goals set
forth in such Target Award provided that the Participant remains employed
through the date of such event.


SECTION 4
PAYMENT OF AWARDS
        4.1    Right to Receive Payment.    Each Actual Award that may become
payable under the Plan shall be paid solely from the general assets of the
Company. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant's claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.
        4.2    Timing of Payment.    Payment of each Actual Award shall be made
as soon as practical following the determination and certification of the Actual
Award as set forth in Section 3.6, but in any event before the fifteenth day of
the third month of the Fiscal Year immediately following the Fiscal Year in
which the Participant's Actual Award is no longer subject to a "substantial risk
of forfeiture" as determined in accordance with Section 409A of the Code;
provided, however, that any payment that is delayed due to an unforeseeable
event, as described in Treasury Regulation § 1.409A-1(b)(4)(ii), shall be paid
as soon as practicable. Except as otherwise determined by the Committee, in its
sole discretion, a Participant shall not be entitled to payment of an Actual
Award if such Participant is not employed by the Company or an Affiliate on the
payment date for such Actual Award.
        It is the intent of the Company that this Plan is exempt from
Section 409A of the Code under the "short-term deferral" rule and any
ambiguities herein will be interpreted in a manner consistent with the
short-term deferral rule.
        4.3    Form of Payment.    Each Actual Award shall be paid in cash (or
its equivalent) in a single lump sum. The Participant may elect to defer a
portion of his or her Award in accordance with the terms of the Company’s
deferred compensation plan and consistent with the requirements of Section 409A
of the Code.
        4.4    Payment in the Event of Death.    If a Participant dies prior to
the payment of an Actual Award earned by him or her prior to death for a prior
Performance Period, the Actual Award shall be paid to his or her estate.


SECTION 5
ADMINISTRATION
        5.1    Committee is the Administrator.    The Plan shall be administered
by the Committee. The Committee shall consist of not less than two (2) members
of the Board. The members of the Committee shall be appointed from time to time
by, and serve at the pleasure of, the Board. Each member of the Committee shall
qualify as an "outside director" under Section 162(m) of the Code.
        5.2    Committee Authority.    It shall be the duty of the Committee to
administer the Plan in accordance with the Plan's provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees shall be granted awards, (b) prescribe the terms
and conditions of awards, (c) interpret the Plan and the awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Employees who are foreign nationals or employed outside of the




--------------------------------------------------------------------------------

Exhibit 10.1

United States, (e) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules.
        5.3    Decisions Binding.    All determinations and decisions made by
the Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.
        5.4    Delegation by the Committee.    The Committee, in its sole
discretion and on such terms and conditions as it may provide, may delegate all
or part of its authority and powers under the Plan to one or more directors
and/or officers of the Company; provided, however, that the Committee may
delegate its authority and powers only with respect to awards that are not
intended to qualify as performance-based compensation under Section 162(m) of
the Code.


SECTION 6
GENERAL PROVISIONS
        6.1    Tax Withholding and Consequences.    The Company shall withhold
all applicable taxes from any Actual Award, including any federal, state and
local taxes (including, but not limited to, the Participant's FICA obligations).
The Company makes no guarantee of any tax consequences to any Participant, his
or her estate, the beneficiary of any Participant, any successor in interest of
any Participant or any other persons with respect to the payments under this
Plan.
        6.2    No Effect on Employment.    Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant's
employment or service at any time, with or without cause. Employment with the
Company and its Affiliates is on an at-will basis only. The Company expressly
reserves the right, which may be exercised at any time and without regard to
when during a Performance Period such exercise occurs, to terminate any
individual's employment with or without cause, and to treat him or her without
regard to the effect which such treatment might have upon him or her as a
Participant.
        6.3    Participation.    No Employee shall have the right to be selected
to receive an award under this Plan, or, having been so selected, to be selected
to receive a future award.
        6.4    Successors.    All obligations of the Company under the Plan,
with respect to awards granted hereunder, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.
        6.5    Beneficiary Designations.    If permitted by the Committee, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
vested but unpaid award shall be paid in the event of the Participant's death.
Each such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Committee. In the absence of any such designation, any vested benefits remaining
unpaid at the Participant's death shall be paid to the Participant's estate.
        6.6    Nontransferability of Awards.    No award granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will, by the laws of descent and distribution, or to
the limited extent provided in Section 6.5. All rights with respect to an award
granted to a Participant shall be available during his or her lifetime only to
the Participant.


SECTION 7
AMENDMENT, TERMINATION AND DURATION
        7.1    Amendment, Suspension or Termination.    The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. The amendment, suspension or termination of the Plan shall
not, without the consent of the Participant, alter or impair any rights or
obligations under any Target Award theretofore granted to such Participant. No
award may be granted during any period of suspension or after termination of the
Plan.
        7.2    Duration of the Plan.    The Plan shall commence on the date
specified herein, and subject to Section 7.1 (regarding the Board's right to
amend or terminate the Plan), shall remain in effect thereafter.


SECTION 8
LEGAL CONSTRUCTION
        8.1    Gender and Number.    Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.




--------------------------------------------------------------------------------

Exhibit 10.1

        8.2    Severability.    In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
        8.3    Requirements of Law.    The granting of awards under the Plan
shall be subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.
        8.4    Governing Law.    The Plan and all awards shall be construed in
accordance with and governed by the laws of the State of Delaware, but without
regard to its conflict of law provisions.
        8.5    Captions.    Captions are provided herein for convenience only,
and shall not serve as a basis for interpretation or construction of the Plan.




